DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claim 5, “the external force” lacks antecedent basis.  For the purposes of examination “the external force” has been interpreted as “an external force”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon [US 6,884,949].
In regard to claim 1, Yoon discloses [in Figs. 7-10] an apparatus for retracting and extending a main body [140] of a circuit breaker [Fig. 7], the apparatus comprising: a conveying module [10] for retracting or extending the main body [140] into or from a distribution box [120] of the circuit breaker; a lever module including a lever [52] selectively switching between a first state and a second state, wherein the lever module allows movement of the conveying module [10] when the lever [52] is in the first state, and disallows movement of the conveying module [10] when the lever [52] is in the second state; and an interlock module [46] configured to allow the lever [52] to switch to the first state only when a predetermined external input is applied to the interlock module [46].  
In regard to claims 2-4, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein the conveying module [10] includes: a handle receiving portion [34] receiving a predetermined handle [25]; a conveying screw [23] configured to rotate together with rotation of the handle [25] inserted into the handle receiving portion [34]; and a conveying base [11] receiving the main body [140] thereon, wherein the conveying base 
In regard to claims 5 and 6, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein when an external force is applied to the lever [52], the lever [52] rotates in one direction to switch to the first state, wherein when the external force is removed from the lever [52], the lever [52] returns to an original position thereof to switch to the second state, wherein the interlock module [46] includes an interlock pin [46e] configured to contact the lever [52] to prevent the rotation of the lever [52].  
In regard to claim 7, Yoon discloses [in Figs. 7-10] the apparatus of claim 6, wherein the interlock module [46] further includes a key receiving portion [at 46f] receiving a predetermined external input [from 46c] using a key [46b], wherein when the predetermined external input is applied to the key receiving portion, the interlock pin [46e] moves in one direction to allow the rotation of the lever [52].  
In regard to claim 8, Yoon discloses [in Figs. 7-12] the apparatus of claim 6, wherein the interlock pin [46e] includes a supporter [46b] protruding from the interlock .

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that “the cited prior art does not disclose at least "wherein a first core rod of the pair of core rods includes a first section and a second section and the second section includes: a horizontally-bent section bent in a direction perpendicular to a plane of a corresponding core plate; and a vertically-bent section bent in a direction parallel to the plane of the corresponding core plate," as recited in claim 1.”  The Examiner notes that these limitations are not recited in claim 1.  Applicant also argues that “the lock assembly 46 of D1 may be compared to a different configuration other than the interlock module 300 of the present disclosure. That is, the interlock module 300 of the present disclosure is a configuration which is differentiated from the lock assembly 46 of D1, and is a novel configuration which is not disclosed in D1.”  The Examiner disagrees.  Yoon discloses the interlock module recited in claim 1 as detailed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833